103 F.3d 139
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.David L. MAY, Plaintiff-Appellant,v.Rick ESPLIN*, Patrolman Ontario PoliceDepartment;  Dave Atnip, Detective Ontario PoliceDepartment;  Ronald K. Mallea, SheriffMalheur County OR,Defendants-Appellees.
No. 95-36029.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 2, 1996.**Decided Dec. 05, 1996.

Before:  SNEED, TROTT, and THOMAS, Circuit Judges.


1
MEMORANDUM***


2
David L. May, an Oregon state prisoner, appeals pro se the district court's summary judgment in favor of defendants in his 42 U.S.C. § 1983 action and dismissing his defamation claim.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  After a de novo review of the record, see Jesinger v. Nevada Fed.  Credit Union, 24 F.3d 1127, 1130 (9th Cir.1994), we affirm for the reasons stated in the district court's opinion and order filed on September 20, 1995.1

AFFIRMED.2


*
 The Clerk of the Court shall enter this correction reflecting the correct spelling of this defendant's name


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 May's motion for appointment of counsel is denied.  See Terrel v. Brewer, 935 F.2d 1015, 1017 (9th Cir.1991).  May's motion requesting production of documents is also denied.  See Fed.R.Civ.P. 34


2
 Because of our disposition of this appeal, we do not consider the applicability, if any, of the Prison Litigation Reform Act, Pub.L. No. 104-134, 110 Stat. 1321 (1996) to this appeal